DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Applicant's submissions filed on 01/19/2021 and 11/11/2020 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-21, 25-49, 52-59, and 62-88 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer [US20160217653], in view of Lockton et al. [US20120157178], hereinafter Lockton, further in view of Updike [US20050003878].
Regarding claim 1, Beyer discloses a method programmed in a non-transitory memory of a device comprising: 
providing a real-time competition ([0004], “in-play betting process bets on an outcome after the commencement of an event. Exotic bet is another type of in-play betting which refers to a bet made on a situation that may or may not happen during the processing of an event”); 
providing a non-real-time competition, wherein the real-time competition and the non-real-time competition are distinct and separate but related to a same one or more events ([0004], “In Sports betting, the bettors predict game winners and place a wager on the outcome of the game. Generally, sports bets are of two types: fixed odds and tote odds. In fixed odds, the amount to be paid by the betting system is determined only at the time of wager in tote odds, all the participating bets are pooled and the winning bets share the pool, Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event” --- the sports bets placed prior to the start of an event and the in-play betting placed after the commencement of the event are related to a same event).
The difference between the method disclosed by Beyer and the claimed invention is that Beyer does not disclose wherein providing the real-time competition includes: determining an amount of delay for participants of the real-time competition; and sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition. Beyer also does not explicitly disclose scoring a separate competition based on averaging results of the real-time competition and the non-real-time competition, to determine winners of the separate competition, wherein the separate competition is based on the same one or more events. 
In a related disclosure, Lockton discloses providing the real-time competition includes: determining an amount of delay for participants of the real-time competition; and sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition ([0011], “the server sends a lockout signal at an appropriate time based on a measured amount of delay to prevent a user from submitting a response after they see the outcome”).
In another related disclosure, Updike discloses averaging scores of any multiple dissimilar competitions on different subjects, to determine winners of the separate competition ([0235], “embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet” and [0324], “Embodiment E is a dissimilar format that enables competition even though people wager on completely different subjects”).

The combination of the known elements is achieved by a known method of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the method disclosed by Beyer has the structure/elements to conduct both the real-time competition and the non-real-time competition related to a same one or more events. When the real-time competition is conducted based on real game results, a person of ordinary skill has good reason to pursue the equalizing effects of latency issues as disclosed by Lockton. And when multiple dissimilar competitions are going on, no matter if they are related to the same or different one or more events, a person of ordinary skill has good reason to combine the results from multiple competitions, in order to determine the winner of multiple competitions, as disclosed by Updike. Therefore, the results would have been predictable to one of ordinary skill in the art. 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify the method of Beyer with the sending of the lockout signal as suggested by Lockton, and the combining of the results from multiple competitions, as suggested by Updike, as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions,” and make it simpler implementation of determining a winner of multiple competitions.  See KSR International Co. v. Teleflex, Inc.
Regarding claim 2, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the one or more events comprise a set of events and a subset of the set of events (Beyer, [0016], “The sports betting model is the creation and processing of a betting opportunity derived from combining several sporting events from a specific category or specific categories into a single betting opportunity”).
claim 3, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition and the non-real-time competition occur on a same day (Beyer, [0004], “Sports betting, the bettors predict game winners and place a wager on the outcome of the game… Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event. In addition to these methods, another type called "in-play betting" also has been very popular. The in-play betting process bets on an outcome after the commencement of an event” -- the sports bets placed prior to the start of an event and the in-play betting placed after the commencement of the event are related to a same event, thus on a same day).
Regarding claim 4, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein for a user to participate in the non-real-time competition, the user selects the non-real-time competition before the real-time competition begins (Beyer, [0004], “Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event”).
Regarding claim 5, the combination of Beyer, Lockton and Updike discloses the method of claim 1, wherein combining the scores from each of the real-time competition and the non-real-time competition includes averaging final standings from each of the real-time competition and the non-real-time competition to generate a single score used to determine a separate combined winner of the separate competition (Updike, [0235], “embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet”).
Regarding claim 8, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein real-time updates of combined results are sent only to devices of users entered into the separate competition (Beyer, [0037], “As indicated at block 44, after the completion of the plurality of sporting contests, results of the plurality of sports teams are informed via the network by the bet processing module to each of the plurality of sports bettors”).
Regarding claim 9, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the one or more events include: a live sports competition, an esport competition, or a television based competition (Beyer, [0005], “Sports betting is commonly conducted in sports like football, soccer, horse or dog racing, basketball and the like utilizing a telephone, interactive television, Internet and smartphone applications”).
Regarding claims 10-14 and 17, please refer to claim rejections of claims 1-4, 8 and 9. 
Regarding claim 18, please refer to claim rejection of claim 1.
Regarding claim 19, please refer to claim rejection of claim 3. 
Regarding claim 20, the combination of Beyer, Lockton and Updike discloses the network of devices of claim 18 wherein for a user to participate in the real- time competition, the user selects the non-real-time competition before the daily fantasy competition begins (Beyer, [0004], “Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event”). 
Regarding claim 21, the combination of Beyer, Lockton and Updike discloses the network of devices of claim 18 wherein current standings in the real-time competition and the non-real-time competition are computed and displayed in real-time only to devices of participants in the separate competition (Beyer, [0037], “As indicated at block 44, after the completion of the plurality of sporting contests, results of the plurality of sports teams are informed via the network by the bet processing module to each of the plurality of sports bettors”).
Regarding claim 25, the combination of Beyer, Lockton and Updike discloses the network of devices of claim 18 wherein the real-time server sends statistical information received from another device to a user device (Beyer, [0007], “a system for enabling a fantasy sports betting system with a server for transmitting odds, displays and results data; a memory device that receives and stores user input and sporting event outcome data in a non-transitory computer readable medium; and a processor that processes user input and sporting event outcome data according to at least one game of the system”).
Regarding claim 26, please refer to claim rejection of claim 9. 	 
Regarding claim 27, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition comprises a contest of skill (Lockton, abstract, “games of skill”).
Regarding claim 28, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the non-real time competition comprises a contest of skill (Beyer, [0007], “this system does not provide a second betting chance for picking a sports team if the first chance failed”).
Regarding claim 29, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein responses to the non-real-time competition are locked with the beginning of the real-time competition (Updike, [0235], “series of bets”).
Regarding claim 30, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the non-real-time competition comprises a fantasy based game of skill (Beyer, [0007], “a system for enabling a fantasy sports betting system with a server for transmitting odds”) and the real-time competition comprises prediction-based contest based on a live event (Lockton, abstract, “games of skill synchronized with live or taped televised events”).
Regarding claims 31-34 and claims 35-38, please refer to claim rejections of claims 27-30. 
Regarding claim 39, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein one of the real-time competition and the non-real- time competition is weighted more than the other (Updike, [0066], “In large group games, players may rank and/or weigh a plurality of bets as part of the stake setting process”).
claims 40 and 41, please refer to claim rejection of claim 39.
Regarding claims 42-44, please refer to claim rejections of claims 1 and 4. With respect to the amendment for claim 42 that “scoring a separate third competition based on averaging results of the first competition and the second competition together”, the examiner respectfully submits that since one cannot average things that are not together, this amendment does not change the previous scope of claim 42.
Regarding claim 45, the combination of Beyer, Lockton and Updike discloses the device of claim 10 wherein the device comprises an end user device (Beyer, [0034], “The electronic device is selected from a group consisting of: a smart phone, a laptop, a personal computer, a tablet computing device and a hand-held digital media communication device”).
Regarding claims 46-49, and 52-54, please refer to claim rejections of claims 1, 3, 4, 8, 25, and 9. 
Regarding claim 55, Beyer discloses a server (Fig. 1) comprising: a non-transitory memory for storing an application, the application for: providing a real-time competition ([0004], “in-play betting process bets on an outcome after the commencement of an event. Exotic bet is another type of in-play betting which refers to a bet made on a situation that may or may not happen during the processing of an event”); providing a non-real-time competition, wherein the real-time competition and the non-real-time competition are related to a same one or more events ([0004], “In Sports betting, the bettors predict game winners and place a wager on the outcome of the game. Generally, sports bets are of two types: fixed odds and tote odds. In fixed odds, the amount to be paid by the betting system is determined only at the time of wager in tote odds, all the participating bets are pooled and the winning bets share the pool, Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event” --- the sports bets placed prior to the start of an event and the in-play betting placed after the commencement of the event are related to a same event). 

In a related disclosure, Lockton discloses providing the real-time competition includes: determining an amount of delay for participants of the real-time competition; and sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition ([0011], “the server sends a lockout signal at an appropriate time based on a measured amount of delay to prevent a user from submitting a response after they see the outcome”). Lockton also teaches wherein the server is positioned to serve users based on geographic proximity (Lockton, [0045], “To ensure that potential competitors at the live venue are able to also compete in a contest of skill, the central game server will separate the scoring data and game control data for competitors using these cellular phones in this specific location from the general pool of competitors who are not so located, but watching the game via television. A separate contest is then generated and scored for those competitors who have the advantage of viewing the event live, and a separate prize pool is awarded”). 
In another related disclosure, Updike discloses averaging scores of any multiple dissimilar competitions on different subjects, to determine winners of the separate competition ([0235], “embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet” and [0324], “Embodiment E is a dissimilar format that enables competition even though people wager on completely different subjects”). Updike also teaches wherein a prize pool distribution for the separate competition is based upon average scores of the real-time competition and the non-real-time competition ([0324], “(ii) make-believe wagering for points that awards prizes to the best players. (However, real wagering using the embodiment and pre-arranged escrow accounts is certainly possible.) Two people that are among a large field of players could simply make informal side bets based on who achieves the higher game score”).
Accordingly, the prior art references teach all of the claimed elements. 
The combination of the known elements is achieved by a known method of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the method disclosed by Beyer has the structure/elements to conduct both the real-time competition and the non-real-time competition related to a same one or more events. When the real-time competition is conducted based on real game results, a person of ordinary skill has good reason to pursue the equalizing effects of latency issues as disclosed by Lockton. And when multiple dissimilar competitions are going on, no matter if they are related to the same or different one or more events, a person of ordinary skill has good reason to combine the results from multiple competitions, in order to determine the winner of multiple competitions, as disclosed by Updike. Therefore, the results would have been predictable to one of ordinary skill in the art. 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify the method of Beyer with the sending of the lockout signal and serving users based on geographic proximity as suggested by Lockton, and the combining of the results from multiple competitions, as suggested by Updike, as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to KSR International Co. v. Teleflex, Inc.
Regarding claims 56-59, and 62-67, please refer to claim rejections of claims 2- 4, 8, 9, 27-30 and 39.
Regarding claim 68, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein scoring the separate competition is based on averaging the results of the real-time competition and the non-real-time competition, to determine the winners of the separate competition is performed by a server (Updike, [0030], “the system 100 includes one or more client devices 102 and one or more game servers 104”).
Regarding claim 69, please refer to claim rejection of claim 68. 	 
Regarding claim 70, the combination of Beyer, Lockton and Updike discloses the method of claim 1 the non-real-time competition comprises a game of chance (Beyer, [0043], “A sample representation of total chance of favorite teams winning is shown in Table 1”).
Regarding claim 71, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein scoring the separate competition based on averaging results of the real-time competition and the non-real-time competition comprises averaging a first percentile from the real-time competition for a user and a second percentile from the non-real-time competition for the user (Updike, [0235], “embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet” --- By definition, averaging means taking fifty percentile from the real-time competition and another fifty percentile from the non-real-time competition).
Regarding claim 72, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein eligibility for one of the real-time competition, non-real-time competition and the separate competition is based on a geographic location of a user (Lockton, [0045], “To ensure that potential competitors at the live venue are able to also compete in a contest of skill, the central game server will separate the scoring data and game control data for competitors using these cellular phones in this specific location from the general pool of competitors who are not so located, but watching the game via television. A separate contest is then generated and scored for those competitors who have the advantage of viewing the event live, and a separate prize pool is awarded”).
Regarding claim 73, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition comprises a contest of skill (Lockton, abstract, “games of skill”) and the non-real-time competition comprises a contest of skill (Beyer, [0007], “this system does not provide a second betting chance for picking a sports team if the first chance failed”).
Regarding claim 74, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition comprises a contest of chance (Beyer, [0004], “Exotic bet is another type of in-play betting which refers to a bet made on a situation that may or may not happen during the processing of an event”) and the non-real-time competition comprises a contest of skill (Beyer, [0007], “this system does not provide a second betting chance for picking a sports team if the first chance failed”).
Regarding claim 75, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition comprises a contest of skill (Lockton, abstract, “games of skill”) and the non-real-time competition comprises a contest of chance (Beyer, [0043], “A sample representation of total chance of favorite teams winning is shown in Table 1”).
Regarding claim 76, the combination of Beyer, Lockton and Updike discloses the method of claim 1 wherein the real-time competition comprises a contest of chance (Beyer, [0004], “Exotic bet is another type of in-play betting which refers to a bet made on a situation that may or may not happen during the processing of an event”) and the non-real-time competition comprises a contest of chance (Beyer, [0043], “A sample representation of total chance of favorite teams winning is shown in Table 1”).
claims 77-81, please refer to claim rejections of claims 72-76. 
Regarding claims 82 and 83, please refer to claim rejections of claim 72. 
Regarding claims 84-88, please refer to claim rejections of claims 72-76.
Claims 6, 15, 16, 22-23, 50-51, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer, in view of Lockton and Updike, further in view of Wire et al. [US20160023116], hereinafter Wire.
Regarding claim 6, the combination of Beyer, Lockton and Updike discloses the method of claim 1. However, the combination of Beyer, Lockton and Updike does not disclose the method further comprising verifying the scores for the real-time competition and the non-real-time competition by comparing results maintained on a mobile device. 
Nevertheless, Wire teaches using a phone number as device-identifying information to verify the user account ([0090], “By storing and blacklisting device-identifying information such as a phone number or serial number, such users may be prevented from creating a new account and further misusing the service”).
Thus, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the method disclosed by the combination of Beyer, Lockton and Updike to have the phone number as the device-identifying information, as taught by Wire, in order to prevent the user from having multiple accounts when playing the competition to ensure a fair scoring system.
Regarding claims 15, please refer to claim rejection of claim 6.
Regarding claim 16, the combination of Beyer, Lockton, Updike and Wire discloses the device of claim 15 wherein the mobile device information comprises a cellular phone number (Wire, [0090], “device-identifying information such as a phone number”).
Regarding claims 22, please refer to claim rejection of claim 6.
Regarding claim 23, the combination of Beyer, Lockton, Updike and Wire discloses the network of devices of claim 22 wherein the Internet-connected device includes a mobile phone, The electronic device is selected from a group consisting of: a smart phone, a laptop, a personal computer, a tablet computing device and a hand-held digital media communication device”).
Regarding claims 50-51, please refer to claim rejections of claims 22-23. 
Regarding claims 60-61, please refer to claim rejections of claims 15-16. 
Response to Arguments
Applicant's arguments filed 01/19/2021 with respect to claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments “This is clearly teaching comparing each player's average score per bet not averaging the scores of multiple competitions together” (p. 16), the examiner respectfully submits that without any detailed structure on how a competition is formed, under the broadest reasonable interpretation, each competition can just be competition on each bet and thus “score per bet” teaches “score per competition”.
The applicant further argues “Although Updike mentions the word "average," Updike does not specifically teach averaging results of the real-time competition and the non-real-time competition together” (p. 17), the examiner respectfully submits that since the claims are rejected under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. As illustrated in the rejection, Beyer discloses that the separate competition, the real-time competition and the non-real-time competition, is based on the same one or more events ([0004], “Sports betting, the bettors predict game winners and place a wager on the outcome of the game… Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event. In addition to these methods, another type called "in-play betting" also has been very popular. The in-play betting process bets on an outcome after the commencement of an event” -- the sports bets placed prior to the start of an event and the in-play betting placed after the commencement of the event are related to a same event). And Updike teaches averaging scores of multiple competitions, to determine winners of the separate competition ([0235], “embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet”). Since averaging involves multiple competitions, it is "averaging results together". Thus, it would have been obvious to one of ordinary skill in the art to modify the method of Beyer with the sending of the lockout signal as suggested by Lockton, and the combining of the results from multiple competitions, as suggested by Updike, as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions,” and make it simpler implementation of determining a winner of multiple competitions. See KSR International Co. v. Teleflex, Inc.
The applicant then argues “generate a separate third competition” as claimed in claims 55 and 42 (p. 17). The examiner respectfully submits that since without any detailed structure on how a competition is formed, under the broadest reasonable interpretation, each competition can just be competition on each bet, then the competition on “player's average score per bet” teaches a separately generated third competition.
The applicant then “point to Claim 71 which recites: wherein scoring the separate competition based on averaging results of the real-time competition and the non-real-time competition comprises averaging a first percentile from the real-time competition for a user and a second percentile from the non-real-time competition for the user. Thus, Claim 71 provides the details on how the different types of competitions are averaged together. Therefore, Claim 71 is allowable” (p. 18). The examiner respectfully submits that by definition, averaging results means taking fifty percentile from the first results and another fifty percentile from the second results. embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet”) and Beyer discloses that the first and second competitions can be the real-time competition and the non-real-time competition.
The applicant continued with citing each reference of Beyer, Lockton, Updike separately on the elements that each reference does not teach and alleges “As described above, Beyer, Lockton, Updike and their combination do not teach, for example, scoring a separate competition based on averaging results of the real-time competition and the non-real-time competition, to determine winners of the separate competition, wherein the separate competition is based on the same one or more events” (p. 18 - p. 19). The examiner respectfully submits that since the claims are rejected under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. As illustrated in the rejection, Beyer discloses that the separate competition, the real-time competition and the non-real-time competition, is based on the same one or more events ([0004], “Sports betting, the bettors predict game winners and place a wager on the outcome of the game… Usually, in these conventional types of betting methods, the sports bets are placed prior to the start of an event. In addition to these methods, another type called "in-play betting" also has been very popular. The in-play betting process bets on an outcome after the commencement of an event” -- the sports bets placed prior to the start of an embodiment E enables competition between bettors playing dissimilar series of bets by comparing players on the basis of average score per bet”). Since averaging involves multiple competitions, it is "averaging results together". Thus, it would have been obvious to one of ordinary skill in the art to modify the method of Beyer with the sending of the lockout signal as suggested by Lockton, and the combining of the results from multiple competitions, as suggested by Updike, as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions,” and make it simpler implementation of determining a winner of multiple competitions. See KSR International Co. v. Teleflex, Inc.
The rest of the arguments just repeat the above arguments with other independent claims 1, 10, 18, 42, 46 and 55. Please refer to the above responses. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715